Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 10/26/2022.  Claims 19 has been canceled. Claim 16 has been amended.  Claims 29 and 30 are added.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues Huynen et al. (US 6,279,745) teaching sealing for a polyolefin and that conditions may vary for other polymers, thus not making the conditions non-obvious.  However, Examiner submits known sealing conditions used in impulse sealing for process suitably sealed by impulse welding would have predictably been suitable for sealing as long as the temperature is over the sealing temperature and below the decomposition temperature, and this would have been well-understood by a person having ordinary skill in the art at the time of invention.  The pressure is even less precise and merely need be high enough to form a suitable bond, but no high enough to unsuitably deform the material.  There is no reason why the sealing pressure should be appreciably different for elastomers and non-elastomers, and Examiner submits a wide pressure range would have predictably been suitable wherein the teaching of impulse welding indicates the pressures used in impulse welding methods are suitable. Thus, unless Applicant can point to a specific unexpected advantage to sealing at the temperature and pressure recited, it appears to be nothing more than a standard temperature and pressure for impulse sealers and within the range for suitably sealing materials such as in Williams et al. (US 2007/0124849).  
There is no reason why polymers that seal in the claimed range would have been unsuitable for the process of Williams et al. (note Williams et al. specifically teach sealing temperatures within the claimed range, see page 5, paragraphs [0060] and page 9, paragraph [0093]), and since impulse sealing is known to be suitable for such materials and known to be used in the claimed pressure and temperature range, the ranges would appear to be standard for sealing, including for the materials in Williams et al., and thus obvious.  If Applicant has evidence the claimed sealing temperature and pressure range is unexpectedly advantageous for the claimed materials, Applicant should present this evidence.  Otherwise, the claim range appears a standard sealing temperature and pressure range for impulse sealing, including for the microporous, breathable materials in Williams et al.
Applicant argues Williams et al. does not teach direct welding of two porous membranes.  Examiner respectfully disagrees.  Williams et al. specifically teaches layers [60] are directly welded to each other (See Fig. 4 and page 5, paragraph [0062]), and that such a layer may be microporous (See page 5, paragraph [0059]).  Applicant further argues the adhesives are “intercalated,” but there is not adhesive at the seam between the welded membranes [60]. Instead the adhesives [50], [55] are used to join a separate outer layer [40] to the directly welded layers [60] forming the welded seam (See and Figs. 4-5, wherein layers [60] are directly joined at seam [30] by heat weld, i.e. without adhesive, and any adhesive [50], [55] is applied opposite the seam side to join an exterior layer [40]).  Thus, even if there were a permeability blocking effect created by the adhesives on the outside of the seal, the welded membrane at the seal itself is a direct seal and thus still would presumably possess the claimed properties since nothing in the claim prevents further layers or restricts their permeability as long as the claimed seam otherwise possesses the characteristics therein. Further, note adhesives need not be applied in areas where breathability is desired or may themselves be breathable, thus indicating the adhesive does not, or need not, change the properties of the membranes [60] (See Williams et al., page 4, paragraph [0055]).
    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-18, 20-22, 24, 25, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2007/0124849) in view of Huynen et al. (US 6,279,745) and Takata et al. (US 2002/0192454).
Regarding Claim 16, 20-22, 24 and 25, Williams et al. teaches welding together two identical thermoplastic layers [60] to form a waterproof seam (See page 5, paragraph [0062] and Fig. 4), wherein the thermoplastic layers [60] are preferably water vaper permeable polyurethanes (See pages 4-5, paragraph [0058], and note thermoplastic polyurethanes are known to be elastomers), may be microporous (See page 5, paragraph [0059]), and preferably bondable at a temperature including 200 ˚C (See page 5, paragraph [0060], and note the disclosed bonding temperature at least render obvious welding at this temperature to effect bonding as desired at the seam). 
Williams et al. further teaches sealing may occur via impulse heating methods (See page 3, paragraph [0049]), but it silent on the pressure when using such methods.  However, it is known that typical impulse heating will apply 3-4 bar pressure when forming a weld between polymer layers (See, for example, Huynen et al., col. 4, lines 1-6).  Thus, at least when using impulse methods, such as are taught to be suitable for the welding in Williams et al., it would have been obvious to a person having ordinary skill in the art at the time of invention to use 3-4 bar.  Doing so would have predictably been suitable when forming a polymeric weld with an impulse welder.
Williams et al. teaches the microporous layers may be polyurethane, exhibit air permeability, and are preferably 5 to 40 microns with an interconnecting structure of micro voids (See page 2-3, paragraph [0035]), but is silent as to the diameter of the micro pores/voids.  It is also noted Williams et al. specifically teaches the thermoplastic polyurethane layer, which may be microporous, should be equal to about 1 mil, or 25 microns (See page 5, paragraph [0061]).
  It would have been apparent known pore sizes described for microporous films would have predictably been suitable as the microporous film in Willams et al.  At the very least, the microporous thermoplastic layer [60] would have had, or at least could have had pore diameters, such as are known in microporous thermoplastic films in similar breathable, waterproof applications, or that are otherwise commercially available.  
Takata et al. teaches thermoplastic microporous films having micropores (See Abstract), a type which are described as being well-known for moisture permeable waterproof clothing (See page 1, paragraph [0004]), have a pore diameter of 0.06 to 3 microns, i.e. 60 to 3000 nm (See page 1, paragraph [0014]) and may be polyurethane (See page 2, paragraph [0025]).  Although the film therein is designed to improve ion permeability, Takata et al. indicates commercially available porous films having air permeability, such as is desired in Williams et al., have a thickness of 25 microns and an average pore diameter of 0.050 microns, i.e. 50 nm (See page 4, paragraphs [0068]-[0070] and Table 1).  It would have been apparent or at least obvious to a person having ordinary skill in the art at the time of invention that “microporous” either represent or is inclusive of the ranges of pore diameter known in the prior art for microporous films, such as 0.05 micron diameter pores.  Further, at the very least it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize microporous pore sizes known to produce air permeability, such as 0.05 microns, that are commercially available for 25 micron thermoplastic films when utilizing the 25 micron, air permeable, microporous polyurethane film that is taught as thermoplastic film [60].  Such 0.05 pores sizes, if not understood to be encapsulated by the term “microporous,” would have predictably been available and suitable as the microporous film such as is taught for thermoplastic film [60] since it predictably would had the required characteristics desired, namely water impermeability and vapor permeability. 
Regarding Claim 17, Williams et al. teaches welding may occur by applying for 3 seconds (See page 9, paragraph [0093]).
Regarding Claim 18, Williams et al. teaches standard methods of welding typically performed in open air, such as impulse welding (See page 3, paragraph [0049]), and does not specify a specific atmosphere.  This implies or at least renders obvious that welding could have been perform suitably in a standard air atmosphere.
Regarding Claims 29 and 30, Examiner submits the seam, formed of the same materials and under the same conditions as claimed, would presumably has the same properties, including the relative water vapor permeability and liquid entry pressure.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., Huynen et al. and Takata et al. as applied to Claim 16, and further in view of Dutta et al. (US 5,650,225).
Regarding Claim 23, Williams et al., Huynen et al., and Takata et al. recite the method of Claim 16 as discussed above.  Williams et al. further teaches thermoplastic polyurethane as described above, but it silent as to its specific makeup.  However, it is well known and standard to form polyurethane, including thermoplastic polyurethanes for microporous breathable films, from diols and isocyanates (See for example, Dutta et al., col. 2, line 54 to col. 3, line 15, teaching the thermoplastic polyurethane is formed from diols and isocyanates for a microporous, waterproof breathable film).  Thus, it would have been obvious to a person having ordinary skill in the art to utilize primarily diols and isocyanates to form the thermoplastic polyurethane in Williams et al. because this is standard for forming polyurethanes and would have predictably formed a suitable waterproof, breathable microporous polyurethane as needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746